Appeals by the plaintiff from (1) an order of the Supreme Court, Nassau County (Roberto, J.), dated January 26, 1993, (2) an order of the same court, dated July 29, 1993, and (3) an order of the same court, dated September 9,1993.
Ordered that the appeal from the order dated January 26, 1993, is dismissed, without costs or disbursements, as that order was superseded by the order dated September 9, 1993, made upon reargument; and it is further,
Ordered that the appeal from the order dated July 29, 1993, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated September 9, 1993, is affirmed, without costs or disbursements, for reasons stated by Justice Roberto at the Supreme Court. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.